 1   XAVIER BECERRA
     Attorney General
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3   BERNICE L. LOUIE YEW
     Deputy Attorney General
 4   EMMANUEL R. SALAZAR (SBN 240794)
     Deputy Attorney General
 5   Emmanuel.Salazar@doj.ca.gov
     2329 Gateway Oaks Drive, Suite 200
 6   Sacramento, CA 95833
     Tel.: (916) 621-1835
 7
     Attorneys for Plaintiff-Intervenor
 8   STATE OF CALIFORNIA
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11

12
     UNITED STATES OF AMERICA and the             Case No. 2:12-cv-01699-KJM-EFB
13   STATES OF CALIFORNIA, et al., ex rel.
     LOYD F. SCHMUCKLEY, JR.,                     PARTIES’ AMENDED JOINT
14                                                MOTION TO EXTEND TIME FOR
                           Plaintiffs,            PARTIES TO CONDUCT DISCOVERY
15                                                AND MEET AND CONFER RE:
                    v.                            DEFENDANT’S 11TH AFFIRMATIVE
16                                                DEFENSE (IMPROPER
     RITE AID CORPORATION,                        DEFENDANT); ORDER
17
                           Defendant.             Related to ECF No. 187, 188, 241, 242,
18                                                244, 258

19   STATE OF CALIFORNIA, ex rel. LOYD F.
     SCHMUCKLEY, JR.,
20
                           Plaintiffs,
21
                    v.
22
     RITE AID CORPORATION,
23
                           Defendant.
24

25

26

27

28
                                                          PARTIES’ AMND JOINT MOT TO EXT TIME TO
                                                       CONDUCT DISCOVERY AND M&C RE DEFT’S 11TH
                                                                            AFFIRMATIVE DEFENSE
                                                                      Case No. 2:12-cv-01699-KJM-EFB
 1       PARTIES’ AMENDED JOINT MOTION TO EXTEND TIME FOR PARTIES TO
         CONDUCT DISCOVERY AND MEET AND CONFER RE: DEFENDANT’S 11TH
 2                 AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT)
 3          TO THE HONORABLE COURT:
 4          Plaintiff-Intervenor State of California (“California”), Qui Tam Plaintiff Loyd F.
 5   Schmuckley, Jr. (“Relator,” together with California, “Plaintiffs”), and Defendant Rite Aid
 6   Corporation (“Defendant” or “Rite Aid,” together with Plaintiffs, the “Parties”), by and through
 7   their respective counsel of record, for good cause shown, hereby request this Court to extend time
 8   for Parties to conduct discovery and further meet and confer regarding Rite Aid’s Eleventh
 9   Affirmative Defense (Improper Defendant) set forth in Rite Aid’s First Amended Answer to
10   Relator’s First Amended Complaint [ECF NO. 146].1
11          On January 25, 2019, the Court ordered the Parties to submit a joint statement concerning
12   Rite Aid’s Eleventh Affirmative Defense (Improper Defendant). ECF No. 187. On February 8,
13   2019, the Parties filed a joint statement setting forth their agreement that more time is warranted
14   to continue to address, and hopefully resolve, the issues and present them to the Court at a more
15   appropriate time. ECF No. 188 (“Joint Statement”). In the Joint Statement, the Parties proposed
16   to the Court that the Plaintiffs should have until July 15, 2019 to either stipulate with Rite Aid for
17   an agreed-upon amendment to correct the naming of Rite Aid in this matter, or to otherwise seek
18   leave of the Court to amend their pleadings to do so. Id. at 1.
19          Plaintiffs further agreed that they would not file a motion to add a new defendant during
20   this time until July 15, 2019, or earlier upon exhaustion of good-faith discussions. The Parties
21   noted that the proposed timeline factored in the scheduling relating to Rite Aid’s motion
22   challenging Plaintiffs’ sampling methodology and design, hearing of which the Court originally
23   set for June 28, 2019. Id. at 1, n.2.
24          On June 28, 2019, due to the continuance of the hearing on Defendant’s motion regarding
25   the sampling methodology and to allow the Parties adequate time to meet and confer, the Parties
26

27   1
      The same affirmative defense is set forth by Defendant as the Thirteenth Affirmative
28   Defense in its First Amended Answer to the State’s Complaint-in-Intervention [ECF No. 147].
                                                                     PARTIES’ AMND JOINT MOT TO EXT TIME TO
                                                                  CONDUCT DISCOVERY AND M&C RE DEFT’S 11TH
                                                                                       AFFIRMATIVE DEFENSE
                                                                                 Case No. 2:12-cv-01699-KJM-EFB
 1   jointly moved for an order allowing Plaintiffs until August 26, 2019 to either stipulate with
 2   Defendant for an agreed-upon amendment to correct the naming of Defendant in this matter, or to
 3   otherwise seek leave of the Court to amend their pleadings. ECF No. 224. The Court, finding
 4   good cause, granted the motion. ECF No. 227.
 5          In July 2019, California propounded Request for Production of Documents, Set No. 7, and
 6   Relator propounded Request for Production of Documents, Set No. 2, both of which seek
 7   documents relevant to Rite Aid’s purported “improper defendant” defense.
 8          The parties continued to meet and confer in an attempt to come to an agreement on the
 9   identity of the correct defendants for this case without further discovery or law and motion
10   practice, and exchanged a draft and final declaration of a Rite Aid officer in this regard.
11          On or about August 20, 2019, the parties jointly moved for an order allowing Plaintiffs
12   until October 18, 2019 to either stipulate with Defendant for an agreed-upon amendment to
13   correct the naming of Defendant in this matter, or to otherwise seek leave of the Court to amend
14   their pleadings. ECF No. 241. This Court granted the motion on August 26, 2019. ECF No. 242.
15          The Parties continued to meet and confer regarding the issues involved with Rite Aid’s
16   Eleventh Affirmative Defense (Improper Defendant), including Plaintiffs’ pending document
17   requests and California’s 30(b)(6) deposition notice.
18          On September 20, 2019, due to the ongoing meet and confer and discovery efforts, the
19   recent departure of Michael Q. Eagan from Morgan Lewis, and the involvement of Benjamin
20   Smith in a Delaware Chancery Court trial in September 2019, the Parties jointly moved to extend
21   deadlines for the Parties to complete the above meet-and-confer process. The Court granted the
22   motion. ECF No. 244.
23          On October 9, 2019, California filed a motion to compel Rite Aid to designate the
24   documents responsive to each of its pending requests for production of documents. On October
25   23, 2019, Rite Aid Corporation filed a motion to extend the deadline for Rite Aid Corporation to
26   produce documents responsive to California’s Request for Production of Documents, Nos. 1, 2,
27   15, 16, and 17-38. The Court granted both motions, extending the deadline for Rite Aid

28                                                                   PARTIES’ AMND JOINT MOT TO EXT TIME TO
                                                                  CONDUCT DISCOVERY AND M&C RE DEFT’S 11TH
                                                       2                               AFFIRMATIVE DEFENSE
                                                                               CASE NO. 2:12-CV-01699-KJM-EFB
 1   Corporation to so produce until November 25, 2019. ECF No. 258.
 2           Relevant to this subject matter, still pending is Rite Aid Corporation’s production of
 3   documents responsive to Relator’s Request for Production of Documents Set No. 2. After good-
 4   faith meet-and-confer efforts, to date, the parties have been unable to reach an agreement, and
 5   Plaintiffs seek discovery from Defendant. Additional meet and confer efforts are ongoing
 6   regarding:
                     whether the Parties will agree that pleadings in the case will be amended pursuant
 7
                      to Federal Rule of Civil Procedure (“Rule”) 15(c) to substitute Thrifty Payless,
 8                    Inc. d/b/a Rite Aid, a California Corporation, as the defendant in this action in the
                      place of Rite Aid Corporation, a Delaware Corporation;
 9
                     whether all of Rite Aid’s prior discovery responses, representations, and
10                    stipulations would bind any newly named defendant as if it had originally
                      appeared as the defendant in this action from the outset;
11

12                   whether the amendment shall relate back to the original pleadings for all purposes,
                      including applicable statutes of limitation; and
13
                     how discovery requests to Rite Aid and/or any newly named defendant would be
14                    addressed.
15   The Parties therefore submit this joint motion requesting this Court to find good cause and

16   approve the below proposed schedule, as follows:

17   Event                                    Current Deadline              Proposed Modified Date
                                              [ECF Nos. 244 and 258]
18
     Rite Aid Corporation’s production        N/A                           Complete by December 20,
19   of privilege logs relating to                                          2019
     California’s RFP Set No. 7
20   Rite Aid Corporation’s production        N/A                           Complete by January 10,
     of documents responsive to                                             2020
21
     Relator’s RFP Set No. 2 and service
22   of amended written
     responses/objection to Relator’s
23   RFP Set No. 2, with designation of
     documents responsive to each RFP,
24   and verification
25

26

27   Deposition(s) of Rite Aid 30(b)(6)       N/A                           Complete by January 31,
28                                                                    PARTIES’ AMND JOINT MOT TO EXT TIME TO
                                                                   CONDUCT DISCOVERY AND M&C RE DEFT’S 11TH
                                                        3                               AFFIRMATIVE DEFENSE
                                                                                CASE NO. 2:12-CV-01699-KJM-EFB
 1   witness(es) relating to Rite Aid’s                                   2020
     “improper defendant” defense2
 2
     Parties’ stipulation, if agreed upon,   File by December 13, 2019 File by February 28, 2020
 3   to amend the named defendant with
     relation back (including removal of
 4   Rite Aid Corporation from
     pleadings)
 5   Plaintiffs’ motion to amend the         File by January 2, 2020      File by April 3, 2020
 6   pleadings (if necessary following
     Parties’ inability to stipulate)
 7   Defendant’s opposition to motion to     File by February 10, 2020    File by May 1, 2020
     amend
 8   Plaintiffs’ reply re motion to amend    File by February 24, 2020    File by May 15, 2020
 9   Hearing on Plaintiffs’ motion to        TBD                          TBD
     amend the pleadings
10   Second Phase of Discovery               March 27, 2020               August 7, 2020
     Completed
11
     Expert Disclosures (other than          May 15, 2020                 October 2, 2020
12   sampling methodology/design)
     Rebuttal expert disclosures (other      June 26, 2020                November 13, 2020
13   than sampling methodology/design)
     Expert Discovery Completed              July 31, 2020             December 18, 2020
14
     Last Day to Hear Dispositive            December 4, 2020 at 10:00 May 28, 2021 at 10:00 A.M.
15   Motions                                 A.M. in Courtroom No. 3 in Courtroom No. 3

16          The Parties maintain their respective positions and reservations of rights as set forth in the

17   Joint Statement while these discussions and discovery efforts continue. ECF No. 188 at 3-4. The

18   Parties also maintain that no Party may claim prejudice based on the extended discussions in

19   connection with a motion to amend the pleadings under Rule 15(c).

20                                                 Respectfully Submitted,
     Dated: November 6, 2019                       XAVIER BECERRA
21
                                                   Attorney General of the State of California
22
                                                   /s/ Emmanuel R. Salazar
23                                                 ___________________________________
                                                   Emmanuel R. Salazar
24                                                 Deputy Attorney General
                                                   2329 Gateway Oaks Drive, Suite 200
25
     2
26     The Parties understand that Rite Aid’s 30(b)(6) witness(es) relating to other relevant topics may
     be the same 30(b)(6) witness(es) designated for the “improper defendant” defense. In such a
27   case, Rite Aid agrees the same 30(b)(6) witnesses on different date(s) may again be deposed for
     topics other than the “improper defendant” defense.
28                                                                  PARTIES’ AMND JOINT MOT TO EXT TIME TO
                                                                 CONDUCT DISCOVERY AND M&C RE DEFT’S 11TH
                                                      4                               AFFIRMATIVE DEFENSE
                                                                              CASE NO. 2:12-CV-01699-KJM-EFB
 1                             Sacramento, CA 95833-4252
                               Tel: (916) 621-1835; Fax: (916) 621-1835
 2                             Email: Emmanuel.Salazar@doj.ca.gov
 3                             Attorneys for Plaintiff-Intervenor
                               STATE OF CALIFORNIA
 4

 5   Dated: November 6, 2019   WATERS & KRAUS LLP

 6                             /s/ Wm. Paul Lawrence II (authorized on 11/6/2019)
                               __________________________________
 7                             Wm. Paul Lawrence II (Pro Hac Vice)
 8                             Washington D.C. Metro Office
                               37163 Mountville Road
 9                             Middleburg, VA 20117
                               Tel: (540) 687-6999; Fax: (540) 687-5457
10                             Email: plawrence@waterskraus.com
                               Attorneys for Qui Tam Plaintiff
11
                               LOYD F. SCHMUCKLEY, JR.
12

13   Dated: November 6, 2019   MORGAN, LEWIS & BOCKIUS LLP
14
                               /s/ Benjamin P. Smith (authorized on 11/6/2019)
15                             ___________________________________
                               Benjamin P. Smith
16                             Attorneys for Defendant
                               RITE AID CORPORATION
17

18

19

20

21

22

23

24

25

26

27

28                                             PARTIES’ AMND JOINT MOT TO EXT TIME TO
                                            CONDUCT DISCOVERY AND M&C RE DEFT’S 11TH
                                  5                              AFFIRMATIVE DEFENSE
                                                         CASE NO. 2:12-CV-01699-KJM-EFB
 1                                                 ORDER
 2           The Court, having considered the Parties’ Joint Motion to Extend Time for Parties to
 3   Conduct Discovery and Meet and Confer re: Defendant’s 11th Affirmative Defense (Improper
 4   Defendant), finds good cause and ORDERS that the schedule for the Parties as follows:
 5   Event                                   Current Deadline             Proposed Modified Date
 6                                           [ECF Nos. 244 and 258]
     Rite Aid Corporation’s production       N/A                          Complete by December 20,
 7   of privilege logs relating to                                        2019
     California’s RFP Set No. 7
 8   Rite Aid Corporation’s production       N/A                          Complete by January 10,
 9   of documents responsive to                                           2020
     Relator’s RFP Set No. 2 and service
10   of amended written
     responses/objection to Relator’s
11   RFP Set No. 2, with designation of
     documents responsive to each RFP,
12
     and verification
13   Deposition(s) of Rite Aid 30(b)(6)      N/A                          Complete by January 31,
     witness(es) relating to Rite Aid’s                                   2020
14   “improper defendant” defense3
     Parties’ stipulation, if agreed upon,   File by December 13, 2019 File by February 28, 2020
15
     to amend the named defendant with
16   relation back (including removal of
     Rite Aid Corporation from
17   pleadings)
     Plaintiffs’ motion to amend the         File by January 2, 2020      File by April 3, 2020
18   pleadings (if necessary following
19   Parties’ inability to stipulate)
     Defendant’s opposition to motion to     File by February 10, 2020    File by May 1, 2020
20   amend
     Plaintiffs’ reply re motion to amend    File by February 24, 2020    File by May 15, 2020
21
     Hearing on Plaintiffs’ motion to        TBD                          TBD
22   amend the pleadings
     Second Phase of Discovery               March 27, 2020               August 7, 2020
23   Completed
24

25
     3
26     The Parties understand that Rite Aid’s 30(b)(6) witness(es) relating to other relevant topics may
     be the same 30(b)(6) witness(es) designated for the “improper defendant” defense. In such a
27   case, Rite Aid agrees the same 30(b)(6) witnesses on different date(s) may again be deposed for
     topics other than the “improper defendant” defense.
28                                                                  PARTIES’ AMND JOINT MOT TO EXT TIME TO
                                                                 CONDUCT DISCOVERY AND M&C RE DEFT’S 11TH
                                                      6                               AFFIRMATIVE DEFENSE
                                                                              CASE NO. 2:12-CV-01699-KJM-EFB
 1   Expert Disclosures (other than       May 15, 2020               October 2, 2020
     sampling methodology/design)
 2
     Rebuttal expert disclosures (other   June 26, 2020              November 13, 2020
 3   than sampling methodology/design)
     Expert Discovery Completed           July 31, 2020             December 18, 2020
 4   Last Day to Hear Dispositive         December 4, 2020 at 10:00 May 28, 2021 at 10:00 A.M.
     Motions                              A.M. in Courtroom No. 3 in Courtroom No. 3
 5
            IT IS SO ORDERED.
 6

 7   DATED: November 8, 2019.
 8

 9
                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                             PARTIES’ AMND JOINT MOT TO EXT TIME TO
                                                            CONDUCT DISCOVERY AND M&C RE DEFT’S 11TH
                                                   7                             AFFIRMATIVE DEFENSE
                                                                         CASE NO. 2:12-CV-01699-KJM-EFB
